Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “5” of fig. 1 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Patent No. 10,399,040. Although the claims at issue are not identical, they are not patentably distinct from each other because the void/open space of ‘040 is in fluid communication with interior of the hollow fibers which in fluid communication with either side of the potting material.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "said fluid inlet" and “said fluid outlet” in line 3 on page 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 48, the limitation “the inlet port” in lines 7-8 on page 7, and “the outlet port” in lines 9-10 on page 7 renders the claim indefinite because it is unclear whether the limitation is referring to the first inlet port or the second inlet port or the first outlet port or the second outlet port.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-40 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5162101 (hereinafter referred as “Cosentino”).
Regarding claims 37-40, and 48, Cosentino teaches a cartridge (10) for processing a fluid, said cartridge comprising: 
a housing (formed by parts 70, 110, 42 and 44), having a housing wall comprising a housing wall first end and a housing wall second end; 
a plurality of fibers (bundles 64 and 96), at least some of said fibers being hollow and having porous walls, at least portions of said fibers being contained within said housing, wherein said plurality of fibers are arranged as a bundle of fibers that are generally parallel to each other along a longitudinal axis, and wherein an inter fiber space is provided between said plurality of fibers (refer fig. 1), 
wherein the bundle of fibers have a bundle of fibers first end and a bundle of fibers second end, the bundle of fibers first end being embedded in a first potting material and the bundle of fibers second end being embedded in a second potting material (C3/:36-59), 
a first end cap (160) on the housing wall first end and having a first inlet (162), the first inlet in communication with interiors of the bundle of fibers, 
a second end cap (170) on the housing wall second end and having a first outlet (172) in communication with the interiors of the bundle of fibers, 
wherein said housing wall comprises a second inlet (114) and a second outlet (72), said second inlet and said second outlet being located on opposite sides of the plurality of fibers so that fluid flowing in through said fluid inlet and out through said fluid outlet flows through said inter fiber space in a direction substantially perpendicular to said longitudinal axis of said cartridge (refer fig. 1), 
wherein said bundle of parallel fibers has a rectangular cross section (refer fig. 1), 
said housing further comprises an inlet flow diverter (100) downstream of the inlet port (114) for distributing a fluid from the inlet port along the plurality of fibers, and an outlet flow diverter (60) upstream of the outlet port (72) for distributing a fluid from the plurality of fibers to the outlet port.
Response to Arguments
Applicant’s arguments, see remarks, filed 7/11/22, with respect to rejection of claims 23 and 29 have been fully considered and are persuasive in light of the claim amendments to claims 23 and 29.  The rejection(s) of claims 23, 29, and subsequent dependent claims thereof have been withdrawn. 
Applicant’s arguments with respect to claim(s) 37-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 23 and 29 are allowable over prior arts US 6623638 (Watkins), US 4201673 (Kanno), US 2007/0007193 (Uchi), and US 2016/0051936 (Kim). None of the cited references teach or suggest each and every limitations of claims 23 and 29.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777